Beck, P. J.
1. “All claims against counties must be presented for payment within twelve months after they accrue or become payable, or the same are barred, unless held by minors or other persons laboring *765under disabilities, who are allowed twelve months after the removal of such disability.” Civil Code (1910), § 411.
No. 6976.
July 11, 1929.
Will Stallings and Sajfold, Sharpe & Saffold, for plaintiff.
N. L. Gillis Jr., for defendant.
2. This was a suit for money had and received by the county, and which petitioner paid to the county as a consideration for lands conveyed by quitclaim deeds which the grantor in the deeds, acting as a commissioner duly appointed for the County of Treutlen, had executed and delivered to petitioner. It is alleged in the petition that the county did not have valid title to the land or any interest therein, because the tax fl. fas. under which the land had been brought to sale, at which sale the county became the purchaser, were absolutely void; and that consequently there was no consideration for the money paid to the counties. The execution and delivery of the deeds in question from the county took place on the 23rd day of March, 1926, and the suit for the recovery of the money was brought on the 30th day of July, 1928. The suit was not brought within twelve months after the accrual of the right of action, and can not be urged as a substitute for or an equivalent of the presentation of a claim; and upon application of the statute quoted above, the court properly dismissed the case upon demurrer thereto. Butts County v. Wright, 136 Ga. 697 (71 S. E. 1046).
3. As this ruling controls the case, it is unnecessary to discuss the question as to whether or not the demurrer upon other grounds should have been sustained.

Judgment affk'med.


All the Justices concur.